Global Income Fund, Inc. 11 Hanover Square New York, NY 10005 October 7, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Preliminary Proxy Statement for Global Income Fund, Inc. (File No. 811-08025) Dear Sir or Madam: On behalf of Global Income Fund, Inc. (the “Fund”), transmitted herewith for filing pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, is a preliminary proxy statement to be used in connection with a special meeting of the shareholders of the Fund. If you have any questions or comments regarding the foregoing, please contact Darrell Mounts at 202-778-9298 or Yoon Choo at 202-778-9340 at K&L Gates LLP, legal counsel to the Fund.Thank you. Sincerely, /s/ John F. Ramirez Secretary Enclosure cc:Thomas B. Winmill, Esq. Thomas O’Malley Global Income Fund, Inc.
